Case 20-00937   Doc 11   Filed 01/15/20 Entered 01/15/20 16:45:20   Desc Main
                           Document     Page 1 of 4
Case 20-00937   Doc 11   Filed 01/15/20 Entered 01/15/20 16:45:20   Desc Main
                           Document     Page 2 of 4
Case 20-00937   Doc 11   Filed 01/15/20 Entered 01/15/20 16:45:20   Desc Main
                           Document     Page 3 of 4
Case 20-00937   Doc 11   Filed 01/15/20 Entered 01/15/20 16:45:20   Desc Main
                           Document     Page 4 of 4
